Exhibit 32.1 Certification of Chairman, CEO and CFO Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report on Form 10-Q of World Wrestling Entertainment, Inc. (the “Company”) for the quarter endedSeptember 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Vincent K. McMahon as Chairman of the Board and Chief Executive Officer of the Company and George A. Barrios as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and The information contained in the report fairly presents, in all material aspects, the financial condition and results of operations of the Company. By: /s/ Vincent K. McMahon Vincent K. McMahon Chairman of the Board and Chief Executive Officer November7, 2011 By: /s/ George A. Barrios George A. Barrios Chief Financial Officer November7, 2011 41
